Citation Nr: 1605456	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include congestive heart failure (CHF), to include as secondary to chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension, to include as secondary to COPD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from April 2010 and December 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In September 2014, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in January 2015.


FINDING OF FACT

The Veteran's heart disease has been non-ischemic, and neither a heart disorder, to include CHF, nor hypertension is the result of in-service mustard gas or Agent Orange exposure, was caused or aggravated by the Veteran's service-connected COPD, or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include CHF, to include as secondary to COPD, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.316 (2015).

2.  The criteria for service connection for hypertension, to include as secondary to COPD, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.316 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a March 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed disorders in December 2010 and April 2015; and a Veterans Health Administration (VHA) written report and opinion, prepared by a physician, was obtained in November 2015.  These examinations, reports, and opinions were adequate for the reasons.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA medical opinions were not obtained to determine whether either claimed disability was directly related to in-service exposure to either mustard gas or Agent Orange, as the Veteran has asserted.  Regarding mustard gas exposure, as discussed below, the evidence does not establish that any such exposure occurred.  Regarding the Veteran's Agent Orange exposure, as discussed below, the competent medical evidence regarding the etiology of the Veteran's heart condition and hypertension, contained in the November 2015 VHA report, affirmatively suggests that the Veteran's hypertension was likely the result of longstanding obesity and smoking, and that his heart disorders were the result of essential hypertension, obesity, and smoking.  There is no competent evidence contradicting these opinions or any other evidence that would warrant obtaining another medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the April 2015 VA examination reports obtained by the AOJ only partially complied with the Veteran's January 2015 remand instructions.  However, the information missing from such reports was provided in the November 2015 VHA report, and, after receiving a copy of this VHA report, in January 2015, the Veteran informed VA that he wished the Board to immediately proceed with the adjudication of his appeal.  Therefore, the Board finds that any error by the AOJ was nonprejudicial, and there has been substantial compliance with the Board's January 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular-renal disease, including hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his February 2005 claim and September 2014 Board hearing testimony, the Veteran asserts that current CHF and hypertension are the result of exposure to Agent Orange or mustard gas in service, or, alternatively, that such disorders are secondary to his service-connected COPD.

The record does not reflect, and the Veteran has not contended, that a heart disorder, to include CHF, or hypertension began in service or until many years after service; service treatment records reflect no findings or complaints related to any heart disorder or hypertension.  Private treatment records reflect treatment for hypertension documented as early as July 1991, findings consistent with chronic bronchitis on November 2005 X-ray and diagnoses of and treatment for COPD beginning in November 2005, and hospital treatment in July 2006 for decompensated heart failure, at which time he was started on CHF pathway treatment.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307, 3.309(a), and 3.303(b) for chronic diseases are not applicable in this case.

The Board notes the provisions of 38 C.F.R. § 3.316 regarding claims based on chronic effects of exposure to mustard gas and Lewisite, under which certain listed disabilities are presumed to be service-connected for Veterans exposed to mustard gas in service.  However, initially, the Board notes that neither any heart disorder, to include CHF, nor hypertension is listed as any such condition presumed to be service-connected to such exposure.  See 38 C.F.R. § 3.316.  Furthermore, the evidence does not show that the Veteran was exposed to mustard gas in service.  In May 2010 correspondence, VA verified that the Veteran was not a test participant in any of programs whereby he could have been exposed to mustard gas according to the Department of Defense's data base.  The Board acknowledges the Veteran's contentions, as reflected in his September 2014 hearing testimony, that he believes that he was exposed to mustard gas during his outdoor training in service; the Veteran has not submitted any objective evidence supporting his assertion of in-service mustard gas exposure.  While the Veteran is competent to report being exposed to some type of gas during his service training, he is not competent to determine that such gas was mustard gas.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In any case, the Veteran's unsupported and speculative allegations are  outweighed by the documentation from official sources reflecting that he was never exposed to mustard gas.  Thus, the Board finds that the evidence weighs against any finding that the Veteran was exposed to mustard gas.

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to Agent Orange in service.  


On December 2010 VA examination, the Veteran reported that his heart problem started in 1977 when he was evaluated and treated for intermittent palpitations, but that he did well until January of 2007, when he presented with increasing shortness of breath and was found to have a large left pleural effusion, and that it was thought at that time that he possibly had a component of heart failure.  He reported never having had a heart attack.  After examining the Veteran, the examiner diagnosed hypertensive cardiovascular disease, but determined that there was no clinical data to support a diagnosis of ischemic heart disease, and no evidence of acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease, coronary spasm, coronary bypass surgery, or stable, unstable, or Prinzmetal s angina.

On April 2015 VA examination, the Veteran reported that he was first diagnosed with hypertension in 1980, when he had weakness and a fainting attack and was taken to the emergency room, where his blood pressure was found to be elevated.  Also, on April 2015 VA examination, it was noted that the Veteran had had heart failure in 2005, at which time he had shortness of breath, palpitations, and some swelling of ankles, and was treated with Lasix and oxygen therapy.  It was noted that he had never had a myocardial infarction, but had had acute CHF.  Chest X-ray revealed mild cardiomegaly, the Veteran was noted to have had non-ischemic cardiomyopathy, but it was determined that none of the Veteran's heart disorders qualified within the generally accepted medical definition of ischemic heart disease.

The November 2015 VHA opinion report included a review of the record, and opined that it was less likely than not that the Veteran's COPD caused or aggravated his heart condition, to include CHF and non-ischemic cardiomyopathy, or his hypertension.  The report noted that the Veteran had a long and significant history of smoking and a long history of hypertension, which had not always been well-controlled, and that notes from the mid to late 1990s reflected that the Veteran reported having malignant hypertension in 1979.  The examiner stated that his hypertension predated his COPD by years, making it impossible for his hypertension to have been caused by his COPD.  It was further remarked that hypertension was one of the primary causes of heart failure and could also be a cause of non-ischemic cardiomyopathy, and cited medical authority documenting that obesity, hypertension, and cigarette smoking were all significant risk factors for developing heart failure.  It was explained that the Veteran carried a diagnosis of morbid obesity and long history of cigarette smoking, along with his long history of hypertension, and stated that, therefore, such smoking an obesity were most likely the sources of such hypertension.  

The VHA opinion further explained that COPD is not known to cause left-sided heart failure, such as CHF and non-ischemic cardiomyopathy, or hypertension, as per the National Institutes of Health.  The examiner noted that COPD could be a cause of cor pulmonale, or right-sided heart failure caused by pulmonary hypertension, but that the Veteran did not have right-sided heart failure or pulmonary hypertension as per his medical record; rather, his heart conditions impacted his left ventricle based on the treatment he was given for his heart failure and the X-rays noted on VA examinations reflecting that his left ventricle seemed to be enlarged.  The examiner elaborated that one documented episode of decompensated heart failure in 2006, and stated that there was nothing to suggest any aggravation of his CHF or non-ischemic cardiomyopathy from any source, and certainly not COPD.  It was also explained that the Veteran's hypertension, even after his diagnosis of COPD, was not noted in the medical record to have worsened in any way, so that there was nothing to suggest that his COPD aggravated his hypertension in any way.  The examiner opined that the most likely etiology of the Veteran's CHF and non-ischemic cardiomyopathy was essential hypertension, obesity, and smoking, and that COPD did not cause his left-sided CHF/non-ischemic cardiomyopathy or hypertension or aggravate any such heart condition or hypertension the Veteran had. 

The Board finds the November 2015 VHA opinion, along with the VA examination reports of record, to be persuasive on the questions of whether the Veteran has had any ischemic heart disease and whether any heart disorder or hypertension was caused or aggravated by his COPD.  

The VA examiners were physicians with appropriate expertise who examined the Veteran, diagnosed hypertension, past CHF, and non-ischemic cardiomyopathy, and made determinations that the Veteran's heart disease was non-ischemic, specifically noting that the Veteran did not have evidence of acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease, coronary spasm, coronary bypass surgery, or stable, unstable, or Prinzmetal's angina.  The VHA examiner, who was also a physician with appropriate expertise, supported her opinion that no heart disorder or hypertension was caused or aggravated by COPD with extensive citations to the Veteran's medical record and pertinent medical authority, and provided clear and persuasive rationales for her opinions based on the record and a clear application of medical principles.  The bases of such opinions were also consistent with the evidence of record, which reflects diagnoses of obesity dating back to at least 1991, the earliest of the post-service medical records, and an extensive smoking history, noted to be 60 pack-years until the Veteran quit in November 2005.  Furthermore, there is no competent and probative evidence, such as a medical opinion, contradicting the diagnoses and opinions of the medical evidence procured by VA, as discussed in detail above. 

Thus, the weight of the probative evidence reflects that the Veteran has not had ischemic heart disease, and neither of his claimed disabilities may be presumed to be related to his in-service Agent Orange exposure.  It also reflects that his hypertension was most likely caused by longstanding obesity and extensive smoking, his heart disorders were caused by obesity, smoking and hypertension, and that no claimed disorder was caused or aggravated by COPD.

Therefore, the evidence weighs against a finding that either a heart disorder, to include CHF, or hypertension was the result of in-service mustard gas or Agent Orange exposure, was caused or aggravated by the Veteran's service-connected COPD, or is related to service in any other way.  Accordingly, service connection for a heart disorder, to include CHF, and hypertension must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. 




							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a heart disorder, to include CHF, to include as secondary to COPD, is denied.

Service connection for hypertension, to include as secondary to COPD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


